Case 1:21-cv-00165-DLC Document 29-37 Filed 02/23/21 Page 1 of 10




              EXHIBIT KK
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    2 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care




      Morbidity and Mortality Weekly Report (MMWR)

     Weekly / September 11, 2020 / 69(36);1258–1264

     Please note: This report has been corrected. An erratum has been published.

     Kiva A. Fisher, PhD1; Mark W. Tenforde, MD, PhD1,2; Leora R. Feldstein, PhD1; Christopher J. Lindsell, PhD3,4; Nathan I. Shapiro,
     MD3,5; D. Clark Files, MD3,6; Kevin W. Gibbs, MD3,6; Heidi L. Erickson, MD3,7; Matthew E. Prekker, MD3,7; Jay S. Steingrub, MD3,8;
     Matthew C. Exline, MD3,9; Daniel J. Henning, MD3,10; Jennifer G. Wilson, MD3,11; Samuel M. Brown, MD3,12; Ithan D. Peltan,
     MD3,12; Todd W. Rice, MD3,4; David N. Hager, MD, PhD3,13; Adit A. Ginde, MD3,14; H. Keipp Talbot, MD3,4; Jonathan D. Casey,
     MD3,4; Carlos G. Grijalva, MD3,4; Brendan Flannery, PhD1; Manish M. Patel, MD1; Wesley H. Self, MD3,4; IVY Network
     Investigators; CDC COVID-19 Response Team (View author a liations)

     View suggested citation

           Summary                                                                                                                                         Article Metrics
           What is already known about the topic?
                                                                                                                                                           Altmetric:
           Community and close contact exposures contribute to the spread of COVID-19.                                                                                         News (437)
                                                                                                                                                                               Blogs (30)
                                                                                                                                                                               Policy
           What is added by this report?                                                                                                                                       documents
                                                                                                                                                                               (1)
                                                                                                                                                                               Twitter
           Findings from a case-control investigation of symptomatic outpatients from 11 U.S. health                                                                           (16154)
           care facilities found that close contact with persons with known COVID-19 or going to                                                                               Facebook (11)
                                                                                                                                                                               Reddit (16)
           locations that o er on-site eating and drinking options were associated with COVID-19                                                                               Video (2)
           positivity. Adults with positive SARS-CoV-2 test results were approximately twice as likely
                                                                                                                                                                               Mendeley
           to have reported dining at a restaurant than were those with negative SARS-CoV-2 test                                                                               (138)
           results.
                                                                                                                                                           Citations: 7
           What are the implications for public health practice?
                                                                                                                                                           Views: 464,184
           Eating and drinking on-site at locations that o er such options might be important risk                                                         Views equals page views
                                                                                                                                                           plus PDF downloads
           factors associated with SARS-CoV-2 infection. E orts to reduce possible exposures where
                                                                                                                                                                           Metric Details
           mask use and social distancing are di cult to maintain, such as when eating and drinking,
           should be considered to protect customers, employees, and communities.

     Community and close contact exposures continue to drive the coronavirus disease 2019                  Figure
     (COVID-19) pandemic. CDC and other public health authorities recommend community
     mitigation strategies to reduce transmission of SARS-CoV-2, the virus that causes COVID-19            Table
     (1,2). Characterization of community exposures can be di cult to assess when widespread
     transmission is occurring, especially from asymptomatic persons within inherently
     interconnected communities. Potential exposures, such as close contact with a person with             References
     con rmed COVID-19, have primarily been assessed among COVID-19 cases, without a non-
     COVID-19 comparison group (3,4). To assess community and close contact exposures
                                                                                                           Related
     associated with COVID-19, exposures reported by case-patients (154) were compared with
     exposures reported by control-participants (160). Case-patients were symptomatic adults
                                                                                                           Materials
     (persons aged ≥18 years) with SARS-CoV-2 infection con rmed by reverse transcription–
     polymerase chain reaction (RT-PCR) testing. Control-participants were symptomatic outpatient          PDF  [2M]
     adults from the same health care facilities who had negative SARS-CoV-2 test results. Close
     contact with a person with known COVID-19 was more commonly reported among case-
     patients (42%) than among control-participants (14%). Case-patients were more likely to have
     reported dining at a restaurant (any area designated by the restaurant, including indoor, patio, and outdoor seating) in the 2
     weeks preceding illness onset than were control-participants (adjusted odds ratio [aOR] = 2.4; 95% con dence interval
     [CI] = 1.5–3.8). Restricting the analysis to participants without known close contact with a person with con rmed COVID-19,
     case-patients were more likely to report dining at a restaurant (aOR = 2.8, 95% CI = 1.9–4.3) or going to a bar/co ee shop (aOR
https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                 1/9
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    3 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care




     = 3.9, 95% CI = 1.5–10.1) than were control-participants. Exposures and activities where mask use and social distancing are
     di cult to maintain, including going to places that o er on-site eating or drinking, might be important risk factors for
     acquiring COVID-19. As communities reopen, e orts to reduce possible exposures at locations that o er on-site eating and
     drinking options should be considered to protect customers, employees, and communities.

     This investigation included adults aged ≥18 years who received a rst test for SARS-CoV-2 infection at an outpatient testing or
     health care center at one of 11 In uenza Vaccine E ectiveness in the Critically Ill (IVY) Network sites* during July 1–29, 2020
     (5). A COVID-19 case was con rmed by RT-PCR testing for SARS-CoV-2 RNA from respiratory specimens. Assays varied among
     facilities. Each site generated lists of adults tested within the study period by laboratory result; adults with laboratory-
     con rmed COVID-19 were selected by random sampling as case-patients. For each case-patient, two adults with negative
     SARS-CoV-2 RT-PCR test results were randomly selected as control-participants and matched by age, sex, and study location.
     After randomization and matching, 615 potential case-patients and 1,212 control-participants were identi ed and contacted
     14–23 days after the date they received SARS-CoV-2 testing. Screening questions were asked to identify eligible adults. Eligible
     adults for the study were symptomatic at the time of their rst SARS-CoV-2 test.

     CDC personnel administered structured interviews in English or ve other languages† by telephone and entered data into
     REDCap software (6). Among 802 adults contacted and who agreed to participate (295 case-patients and 507 control-
     participants), 332 reported symptoms at the time of initial SARS-CoV-2 testing and were enrolled in the study. Eighteen
     interviews were excluded because of nonresponse to the community exposure questions. The nal analytic sample (314)
     included 154 case-patients (positive SARS-CoV-2 test results) and 160 control-participants (negative SARS-CoV-2 test results).
     Among nonparticipants, 470 were ineligible (i.e., were not symptomatic or had multiple tests), and 163 refused to participate.
     This activity was reviewed by CDC and participating sites and conducted consistent with applicable federal law and CDC
     policy.§

     Data collected included demographic characteristics, information on underlying chronic medical conditions,¶ symptoms,
     convalescence (self-rated physical and mental health), close contact (within 6 feet for ≥15 minutes) with a person with known
     COVID-19, workplace exposures, mask-wearing behavior, and community activities ≤14 days before symptom onset.
     Participants were asked about wearing a mask and possible community exposure activities (e.g., gatherings with ≤10 or >10
     persons in a home; shopping; dining at a restaurant; going to an o ce setting, salon, gym, bar/co ee shop, or
     church/religious gathering; or using public transportation) on a ve-point Likert-type scale ranging from “never” to “more than
     once per day” or “always”; for analysis, community activity responses were dichotomized as never versus one or more times
     during the 14 days before illness onset. For each reported activity, participants were asked to quantify degree of adherence to
     recommendations such as wearing a face mask of any kind or social distancing among other persons at that location, with
     response options ranging from “none” to “almost all.” Descriptive and statistical analyses were performed to compare case-
     patients with control-participants, assessing di erences in demographic characteristics, community exposures, and close
     contact. Although an e ort was made initially to match case-patients to control-participants based on a 1:2 ratio, not all
     potential participants were eligible or completed an interview, and therefore an unmatched analysis was performed.
     Unconditional logistic regression models with generalized estimating equations with exchangeable correlation structure
     correcting standard error estimates for site-level clustering were used to assess di erences in community exposures between
     case-patients and control-participants, adjusting for age, sex, race/ethnicity, and presence of one or more underlying chronic
     medical conditions. In each model, SARS-CoV-2 test result (i.e., positive or negative) was the outcome variable, and each
     community exposure activity was the predictor variable. The rst model included the full analytic sample (314). A second
     model was restricted to participants who did not report close contact to a person with COVID-19 (89 case-patients and 136
     control-participants). Statistical analyses were conducted using SAS software (version 9.4; SAS Institute).

     Compared with case-patients, control-participants were more likely to be non-Hispanic White (p<0.01), have a college degree
     or higher (p<0.01), and report at least one underlying chronic medical condition (p = 0.01) (Table). In the 14 days before illness
     onset, 71% of case-patients and 74% of control-participants reported always using cloth face coverings or other mask types
     when in public. Close contact with one or more persons with known COVID-19 was reported by 42% of case-patients
     compared with 14% of control-participants (p<0.01), and most (51%) close contacts were family members.


     Approximately one half of all participants reported shopping and visiting others inside a home (in groups of ≤10 persons) on
     ≥1 day during the 14 days preceding symptom onset. No signi cant di erences were observed in the bivariate analysis
     between case-patients and control-participants in shopping; gatherings with ≤10 persons in a home; going to an o ce
     setting; going to a salon; gatherings with >10 persons in a home; going to a gym; using public transportation; going to a
     bar/co ee shop; or attending church/religious gathering. However, case-patients were more likely to have reported dining at
     a restaurant (aOR = 2.4, 95% CI = 1.5–3.8) in the 2 weeks before illness onset than were control-participants (Figure). Further,
     when the analysis was restricted to the 225 participants who did not report recent close contact with a person with known
     COVID-19, case-patients were more likely than were control-participants to have reported dining at a restaurant (aOR = 2.8,
https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                 2/9
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    4 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care
                  ,        p                                    y                              p         p                        p                   g                         (               ,

     95% CI = 1.9–4.3) or going to a bar/co ee shop (aOR = 3.9, 95% CI = 1.5–10.1). Among 107 participants who reported dining at
     a restaurant and 21 participants who reported going to a bar/co ee shop, case-patients were less likely to report observing
     almost all patrons at the restaurant adhering to recommendations such as wearing a mask or social distancing (p = 0.03 and p
     = 0.01, respectively).
                                                                                                                               Top

     Discussion
     In this investigation, participants with and without COVID-19 reported generally similar community exposures, with the
     exception of going to locations with on-site eating and drinking options. Adults with con rmed COVID-19 (case-patients) were
     approximately twice as likely as were control-participants to have reported dining at a restaurant in the 14 days before
     becoming ill. In addition to dining at a restaurant, case-patients were more likely to report going to a bar/co ee shop, but only
     when the analysis was restricted to participants without close contact with persons with known COVID-19 before illness onset.
     Reports of exposures in restaurants have been linked to air circulation (7). Direction, ventilation, and intensity of air ow might
     a ect virus transmission, even if social distancing measures and mask use are implemented according to current guidance.
     Masks cannot be e ectively worn while eating and drinking, whereas shopping and numerous other indoor activities do not
     preclude mask use.

     Among adults with COVID-19, 42% reported close contact with a person with COVID-19, similar to what has been reported
     previously (4). Most close contact exposures were to family members, consistent with household transmission of SARS-CoV-2
     (8). Fewer (14%) persons who received a negative SARS-CoV-2 test result reported close contact with a person with known
     COVID-19. To help slow the spread of SARS-CoV-2, precautions should be implemented to stay home once exposed to
     someone with COVID-19,** in addition to adhering to recommendations to wash hands often, wear masks, and social
     distance.†† If a family member or other close contact is ill, additional prevention measures can be taken to reduce
     transmission, such as cleaning and disinfecting the home, reducing shared meals and items, wearing gloves, and wearing
     masks, for those with and without known COVID-19.§§


     The ndings in this report are subject to at least ve limitations. First, the sample included 314 symptomatic patients who
     actively sought testing during July 1–29, 2020 at 11 health care facilities. Symptomatic adults with negative SARS-CoV-2 test
     results might have been infected with other respiratory viruses and had similar exposures to persons with cases of such
     illnesses. Persons who did not respond, or refused to participate, could be systematically di erent from those who were
     interviewed for this investigation. E orts to age- and sex-match participating case-patients and control-participants were not
     maintained because of participants not meeting the eligibility criteria, refusing to participate, or not responding, and this was
     accounted for in the analytic approach. Second, unmeasured confounding is possible, such that reported behaviors might
     represent factors, including concurrently participating in activities where possible exposures could have taken place, that
     were not included in the analysis or measured in the survey. Of note, the question assessing dining at a restaurant did not
     distinguish between indoor and outdoor options. In addition, the question about going to a bar or co ee shop did not
     distinguish between the venues or service delivery methods, which might represent di erent exposures. Third, adults in the
     study were from one of 11 participating health care facilities and might not be representative of the United States population.
     Fourth, participants were aware of their SARS-CoV-2 test results, which could have in uenced their responses to questions
     about community exposures and close contacts. Finally, case or control status might be subject to misclassi cation because
     of imperfect sensitivity or speci city of PCR-based testing (9,10).

     This investigation highlights di erences in community and close contact exposures between adults who received a positive
     SARS-CoV-2 test result and those who received a negative SARS-CoV-2 test result. Continued assessment of various types of
     activities and exposures as communities, schools, and workplaces reopen is important. Exposures and activities where mask
     use and social distancing are di cult to maintain, including going to locations that o er on-site eating and drinking, might be
     important risk factors for SARS-CoV-2 infection. Implementing safe practices to reduce exposures to SARS-CoV-2 during on-
     site eating and drinking should be considered to protect customers, employees, and communities¶¶ and slow the spread of
     COVID-19.
                                                                                                                                  Top
     Acknowledgments
     Zhanar Haimovich, Northrop Grumman; Sherri Pals, Division of Global HIV & TB, Center for Global Health, CDC.


     IVY Network Investigators
     Kimberly W. Hart, Vanderbilt University Medical Center; Robert McClellan, Vanderbilt University Medical Center; Hsi-nien Tan,
     Vanderbilt University Medical Center; Adrienne Baughman, Vanderbilt University Medical Center.


https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                 3/9
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    5 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care




     CDC COVID-19 Response Team
     Nora A. Hennesy, CDC COVID-19 Response Team; Brittany Grear, CDC COVID-19 Response Team; Michael Wu, CDC COVID-19
     Response Team; Kristin Mlynarczyk, CDC COVID-19 Response Team; Luc Marzano, CDC COVID-19 Response Team; Zuwena
     Plata, CDC COVID-19 Response Team; Alexis Caplan, CDC COVID-19 Response Team; Samantha M. Olson, CDC COVID-19
     Response Team; Constance E. Ogokeh, CDC COVID-19 Response Team; Emily R. Smith, CDC COVID-19 Response Team; Sara S.
     Kim, CDC COVID-19 Response Team; Eric P. Griggs, CDC COVID-19 Response Team; Bridget Richards, CDC COVID-19 Response
     Team; Sonya Robinson, CDC COVID-19 Response Team; Kaylee Kim, CDC COVID-19 Response Team; Ahmed M. Kassem, CDC
     COVID-19 Response Team; Courtney N. Sciarratta, CDC COVID-19 Response Team; Paula L. Marcet, CDC COVID-19 Response
     Team.
                                                                                                                      Top
     Corresponding author: Kiva A. Fisher, eocevent101@cdc.gov.
                                                                                                                      Top


     1
      CDC COVID-19 Response Team; 2Epidemic Intelligence Service, CDC; 3In uenza Vaccine E ectiveness in the Critically Ill (IVY)
     Network; 4Vanderbilt University Medical Center, Nashville, Tennessee; 5Beth Israel Deaconess Medical Center, Boston,
     Massachusetts; 6Wake Forest University Baptist Medical Center, Winston-Salem, North Carolina; 7Hennepin County Medical
     Center, Minneapolis, Minnesota; 8Baystate Medical Center, Spring eld, Massachusetts; 9Ohio State University Wexner Medical
     Center, Columbus, Ohio; 10University of Washington Medical Center, Seattle, Washington; 11Stanford University Medical
     Center, Palo Alto, California; 12Intermountain Healthcare, Salt Lake City, Utah; 13Johns Hopkins Hospital, Baltimore, Maryland;
     14
       University of Colorado School of Medicine, Aurora, Colorado.
                                                                                                                                    Top
     All authors have completed and submitted the International Committee of Medical Journal Editors form for disclosure of
     potential con icts of interest. Carlos G. Grijalva reports grants from Campbell Alliance, the National Institutes of Health, the
     Food and Drug Administration, the Agency for Health Care Research and Quality and Sano -Pasteur, and consultation fees
     from P zer, Merck, and Sano -Pasteur. Christopher J. Lindsell reports grants from National Institutes of Health and the
     Department of Defense and other support from Marcus Foundation, Endpoint Health, Entegrion, bioMerieux, and Bioscape
     Digital, outside the submitted work. Nathan I. Shapiro reports grants from the National Institutes of Health, Rapid Pathogen
     Screening, In ammatix, and Baxter, outside the submitted work. Daniel J. Henning reports personal fees from CytoVale and
     grants from Baxter, outside the submitted work. Samuel M. Brown reports grants from National Institutes of Health,
     Department of Defense, Intermountain Research and Medical Foundation, and Janssen and consulting fees paid to his
     employer from Faron and Sedana, outside the submitted work. Ithan D. Peltan reports grants from the National Institutes of
     Health, Asahi Kasei Pharma, Immunexpress Inc., Janssen Pharmaceuticals, and Regeneron, outside the submitted work. Todd
     W. Rice reports personal fees from Cumberland Pharmaceuticals, Inc, Cytovale, Inc, and Avisa, LLC, outside the submitted
     work. Adit A. Ginde reports grants from the National Institutes of Health and Department of Defense, outside the submitted
     work. H. Keipp Talbot reports serving on the Data Safety Monitoring Board for Seqirus. No other potential con icts of interest
     were disclosed.
                                                                                                                                    Top

     * Baystate Medical Center, Spring eld, Massachusetts; Beth Israel Deaconess Medical Center, Boston, Massachusetts;
     University of Colorado School of Medicine, Aurora, Colorado; Hennepin County Medical Center, Minneapolis, Minnesota;
     Intermountain Healthcare, Salt Lake City, Utah; Ohio State University Wexner Medical Center, Columbus, Ohio; Wake Forest
     University Baptist Medical Center, Winston-Salem, North Carolina; Vanderbilt University Medical Center, Nashville, Tennessee;
     John Hopkins Hospital, Baltimore, Maryland; Stanford University Medical Center, Palo Alto, California; University of
     Washington Medical Center, Seattle, Washington). Participating states include California, Colorado, Maryland, Massachusetts,
     Minnesota, North Carolina, Ohio, Tennessee, Utah, and Washington.

     †    Other languages included Spanish, Arabic, Vietnamese, Portuguese, and Russian.

     §
          Activity was determined to meet the requirements of public health surveillance as de ned in 45 CFR 46.102(l)(2).

     ¶ Cardiac condition, hypertension, asthma, chronic obstructive pulmonary disease, immunode ciency, psychiatric condition,
     diabetes, or obesity.


     ** https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html.

     ††    https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/index.html.

     §§
           https://www cdc gov/coronavirus/2019 ncov/if you are sick/index html
https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                 4/9
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    6 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care
     §§
           https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/index.html.
     ¶¶
        https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/personal-social-activities.html#restaurant;
     https://www.cdc.gov/coronavirus/2019-ncov/community/organizations/business-employers/bars-restaurants.html;
     https://www.cdc.gov/coronavirus/2019-ncov/images/community/Rest_Bars_RiskAssessment.jpg  .
                                                                                                                                                                                                Top

     References
           1. CDC. Coronavirus disease 2019 (COVID-19): implementation of mitigation strategies for communities with local COVID-19
              transmission. Atlanta, GA: US Department of Health and Human Services; 2020. https://www.cdc.gov/coronavirus/2019-
              ncov/community/community-mitigation.html
           2. CDC. Coronavirus disease 2019 (COVID-19): community, work, and school: information for where you live, work, learn,
              and play. Atlanta, GA: US Department of Health and Human Services, CDC; 2020. https://www.cdc.gov/coronavirus/2019-
              ncov/community/index.html
           3. Marshall K, Vahey GM, McDonald E, et al.; Colorado Investigation Team. Exposures before issuance of stay-at-home
              orders among persons with laboratory-con rmed COVID-19—Colorado, March 2020. MMWR Morb Mortal Wkly Rep
              2020;69:847–9. CrossRef  PubMed 
           4. Tenforde MW, Billig Rose E, Lindsell CJ, et al.; CDC COVID-19 Response Team. Characteristics of adult outpatients and
              inpatients with COVID-19—11 academic medical centers, United States, March–May 2020. MMWR Morb Mortal Wkly Rep
              2020;69:841–6. CrossRef  PubMed 
           5. Stubble eld WB, Talbot HK, Feldstein L, et al.; In uenza Vaccine E ectiveness in the Critically Ill (IVY) Investigators.
              Seroprevalence of SARS-CoV-2 among frontline healthcare personnel during the rst month of caring for COVID-19
              patients—Nashville, Tennessee. Clin Infect Dis 2020;ciaa936. CrossRef  PubMed 
           6. Harris PA, Taylor R, Minor BL, et al.; REDCap Consortium. The REDCap consortium: building an international community
              of software platform partners. J Biomed Inform 2019;95:103208. CrossRef  PubMed 
           7. Lu J, Gu J, Li K, et al. COVID-19 outbreak associated with air conditioning in restaurant, Guangzhou, China, 2020. Emerg
              Infect Dis 2020;26:1628–31. CrossRef  PubMed 
           8. Lei H, Xu X, Xiao S, Wu X, Shu Y. Household transmission of COVID-19-a systematic review and meta-analysis. J Infect
              2020. Epub August 25, 2020. CrossRef  PubMed 
           9. Sethuraman N, Jeremiah SS, Ryo A. Interpreting diagnostic tests for SARS-CoV-2. JAMA 2020;323:2249–51. CrossRef 
              PubMed 
          10. Tahamtan A, Ardebili A. Real-time RT-PCR in COVID-19 detection: issues a ecting the results. Expert Rev Mol Diagn
              2020;20:453–4. CrossRef  PubMed 
                                                                                                                                                                                                Top

     TABLE. Characteristics of symptomatic adults ≥18 years who were outpatients in 11 academic health care
     facilities and who received positive and negative SARS-CoV-2 test results (N = 314)* — United States,
     July 1–29, 2020


                                                                                                                         No. (%)

                                                                                                                         Case-                      Control
                                                                                                                         patients                   participants
           Characteristic                                                                                                (n = 154)                  (n = 160)                          P-value

           Age group, yrs

           18–29                                                                                                                 44 (28.6)                           39 (24.4)            0.18

           30–44                                                                                                                 46 (29.9)                           62 (38.7)

           45–59                                                                                                                 46 (29.9)                           35 (21.9)

           ≥60                                                                                                                   18 (11.7)                           24 (15.0)

           Sex



https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                  5/9
1/4/2021                                       Case
                        Community and Close Contact     1:21-cv-00165-DLC
                                                    Exposures Associated with COVID-19Document     29-37
                                                                                       Among Symptomatic      Filed
                                                                                                         Adults      02/23/21
                                                                                                                ≥18 Years            Page
                                                                                                                          in 11 Outpatient    7 of
                                                                                                                                           Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                  Care



                                                                                                                          No. (%)

                                                                                                                          Case-                      Control
                                                                                                                          patients                   participants
           Characteristic                                                                                                 (n = 154)                  (n = 160)                          P-value


           Men                                                                                                                    75 (48.7)                           72 (45.0)            0.51

           Women                                                                                                                  79 (51.3)                           88 (55.0)

           Race/Ethnicity†

           White, non-Hispanic                                                                                                    92 (59.7)                         124 (77.5)            <0.01

           Hispanic/Latino                                                                                                        29 (18.8)                             12 (7.5)

           Black, non-Hispanic                                                                                                    27 (17.5)                           19 (11.9)

           Other, non-Hispanic                                                                                                        6 (3.9)                             5 (3.1)

           Education (missing = 3)

           Less than high school                                                                                                  16 (10.5)                               3 (1.9)         <0.01

           High school degree or some college                                                                                     60 (39.2)                           48 (30.4)

           College degree or more                                                                                                 77 (50.3)                         107 (67.7)

           At least one underlying chronic medical condition§                                                                     75 (48.7)                           98 (61.2)            0.01

           Community exposure 14 days before illness onset¶

           Shopping                                                                                                             131 (85.6)                          141 (88.1)             0.51

           Home, ≤10 persons                                                                                                      79 (51.3)                           84 (52.5)            0.83

           Restaurant                                                                                                             63 (40.9)                           44 (27.7)            0.01

           O ce setting                                                                                                           37 (24.0)                           47 (29.6)            0.27

           Salon                                                                                                                  24 (15.6)                           28 (17.6)            0.63

           Home, >10 persons                                                                                                      21 (13.6)                           24 (15.0)            0.73

           Gym                                                                                                                      12 (7.8)                            10 (6.3)           0.60

           Public transportation                                                                                                      8 (5.2)                           10 (6.3)           0.68

           Bar/Co ee shop                                                                                                           13 (8.5)                              8 (5.0)          0.22

           Church/Religious gathering                                                                                               12 (7.8)                              8 (5.0)          0.32

           Restaurant: others following recommendations such as wearing a face covering or mask of any kind or social distancing (n
           = 107)

           None/A few                                                                                                             12 (19.0)                               1 (2.3)          0.03

           About half/Most                                                                                                        25 (39.7)                           21 (47.7)

https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                  6/9
1/4/2021                                       Case
                        Community and Close Contact     1:21-cv-00165-DLC
                                                    Exposures Associated with COVID-19Document     29-37
                                                                                       Among Symptomatic      Filed
                                                                                                         Adults      02/23/21
                                                                                                                ≥18 Years            Page
                                                                                                                          in 11 Outpatient    8 of
                                                                                                                                           Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                  Care



                                                                                                                          No. (%)

                                                                                                                          Case-                      Control
                                                                                                                          patients                   participants
           Characteristic                                                                                                 (n = 154)                  (n = 160)                          P-value


           Almost all                                                                                                             26 (41.3)                           22 (50.0)

           Bar: others following recommendations such as wearing a face covering or mask of any kind or social distancing (n = 21)

           None/A few                                                                                                               4 (31.8)                            2 (25.0)        0.01

           About half/Most                                                                                                          7 (53.8)                              0 (0.0)

           Almost all                                                                                                               2 (15.4)                            6 (75.0)

           Previous close contact with a person with known COVID-19 (missing =
           1)

           No                                                                                                                     89 (57.8)                         136 (85.5)            <0.01

           Yes                                                                                                                    65 (42.2)                           23 (14.5)

           Relationship to close contact with known COVID-19 (n = 88)

           Family                                                                                                                 33 (50.8)                             5 (21.7)          <0.01

           Friend                                                                                                                   9 (13.8)                            4 (17.4)

           Work colleague                                                                                                         11 (16.9)                             6 (26.1)

           Other**                                                                                                                    6 (9.2)                           8 (34.8)

           Multiple                                                                                                                   6 (9.2)                             0 (0.0)

           Reported use of cloth face covering or mask 14 days before illness onset (missing = 2)

           Never                                                                                                                      6 (3.9)                             5 (3.1)          0.86

           Rarely                                                                                                                     6 (3.9)                             6 (3.8)

           Sometimes                                                                                                                11 (7.2)                              7 (4.4)

           Often                                                                                                                  22 (14.4)                           23 (14.5)

           Always                                                                                                               108 (70.6)                          118 (74.2)


     * Respondents who completed the interview 14–23 days after their test date. Five participants had signi cant missingness for
     exposure questions and were removed from the analysis. Patients were randomly sampled from 11 academic health care
     systems that are part of the In uenza Vaccine E ectiveness in the Critically Ill Network sites (Baystate Medical Center,
     Spring eld, Massachusetts; Beth Israel Deaconess Medical Center, Boston, Massachusetts; University of Colorado School of
     Medicine, Aurora, Colorado; Hennepin County Medical Center, Minneapolis, Minnesota; Intermountain Healthcare, Salt Lake
     City, Utah; Ohio State University Wexner Medical Center, Columbus, Ohio; Wake Forest University Baptist Medical Center,
     Winston-Salem, North Carolina; Vanderbilt University Medical Center, Nashville, Tennessee; John Hopkins Hospital, Baltimore,
     Maryland; Stanford University Medical Center, Palo Alto, California; University of Washington Medical Center, Seattle,
     Washington). Participating states include California, Colorado, Maryland, Massachusetts, Minnesota, North Carolina, Ohio,
     Tennessee, Utah, and Washington.
     †
       Other race includes responses of Native American/Alaska Native, Asian, Native Hawaiian/Other Paci c Islander, and other;

https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                  7/9
1/4/2021                                      Case
                       Community and Close Contact     1:21-cv-00165-DLC
                                                   Exposures Associated with COVID-19Document     29-37
                                                                                      Among Symptomatic      Filed
                                                                                                        Adults      02/23/21
                                                                                                               ≥18 Years            Page
                                                                                                                         in 11 Outpatient    9 of
                                                                                                                                          Health    10Facilities — United States, July 2020 | MMWR
                                                                                                                                                 Care




     these were combined because of small sample sizes.
     §
       Reported at least one of the following underlying chronic medical conditions: cardiac condition, hypertension, asthma,
     chronic obstructive pulmonary disease, immunode ciency, psychiatric condition, diabetes, or obesity.
     ¶
       Community exposure questions asked were “In the 14 days before feeling ill about how often did you:” with options of “shop
     for items (groceries, prescriptions, home goods, clothing, etc.)” (missing = 1); “have people visit you inside your home or go
     inside someone else’s home where there were more than 10 people”; “have people visit you inside your home or go inside
     someone else’s home where there were 10 people or less”; “go to church or a religious gathering/place of worship” (missing =
     1); “go to a restaurant (dine-in, any area designated by the restaurant including patio seating)” (missing = 1); “go to a bar or
     co ee shop (indoors)” (missing = 2); “use public transportation (bus, subway, streetcar, train, etc.)” (missing = 1); “go to an
     o ce setting (other than for healthcare purposes)” (missing = 1); “go to a gym or tness center” (missing = 1); and “go to a
     salon or barber (e.g., hair salon, nail salon, etc.)” (missing = 1). Response options were coded as never versus at least once in
     the 14 days prior to illness onset. Some participants had missing data for exposure questions.
     ** Other includes patients of health care workers (9), patron of a restaurant (1), spouse of employee (1), day care teacher (1),
     member of a religious congregation (1), and unspeci ed (1).
                                                                                                                                      Top
     FIGURE. Adjusted odds ratio (aOR)* and 95% con dence intervals for community exposures†
     associated with con rmed COVID-19 among symptomatic adults aged ≥18 years (N = 314) — United
     States, July 1–29, 2020




     Abbreviation: COVID-19 = coronavirus disease 2019.

     * Adjusted for race/ethnicity, sex, age, and reporting at least one underlying chronic medical condition. Odds ratios were
     estimated using unconditional logistic regression with generalized estimating equations, which accounted for In uenza
     Vaccine E ectiveness in the Critically Ill Network site-level clustering. A second model was restricted to participants who did
     not report close contact to a person known to have COVID-19 (n = 225).

     †
      Community exposure questions asked were “In the 14 days before feeling ill about how often did you: shop for items
     (groceries, prescriptions, home goods, clothing, etc.); have people visit you inside your home or go inside someone else’s
     home where there were more than 10 people; have people visit you inside your home or go inside someone else’s home
     where there were 10 people or less; go to church or a religious gathering/place of worship; go to a restaurant (dine-in, any
     area designated by the restaurant including patio seating); go to a bar or co ee shop (indoors); use public transportation
     (bus, subway, streetcar, train, etc.); go to an o ce setting (other than for healthcare purposes); go to a gym or tness center;
     go to a salon or barber (e.g., hair salon, nail salon, etc.).” Response options were coded as never versus at least once in the 14
     days before illness onset.
                                                                                                                                    Top


https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                                 8/9
1/4/2021                                     Case
                       Community and Close Contact    1:21-cv-00165-DLC
                                                   Exposures                        Document
                                                             Associated with COVID-19            29-37Adults
                                                                                      Among Symptomatic  Filed    02/23/21
                                                                                                             ≥18 Years           Page
                                                                                                                       in 11 Outpatient   10 Care
                                                                                                                                        Health of 10
                                                                                                                                                   Facilities — United States, July 2020 | MMWR




           Suggested citation for this article: Fisher KA, Tenforde MW, Feldstein LR, et al. Community and Close Contact Exposures
           Associated with COVID-19 Among Symptomatic Adults ≥18 Years in 11 Outpatient Health Care Facilities — United States,
           July 2020. MMWR Morb Mortal Wkly Rep 2020;69:1258–1264. DOI: http://dx.doi.org/10.15585/mmwr.mm6936a5  .

     MMWR and Morbidity and Mortality Weekly Report are service marks of the U.S. Department of Health and Human Services.
     Use of trade names and commercial sources is for identi cation only and does not imply endorsement by the U.S. Department of Health and Human
     Services.
     References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these organizations
     or their programs by CDC or the U.S. Department of Health and Human Services. CDC is not responsible for the content of pages found at these sites. URL
     addresses listed in MMWR were current as of the date of publication.


     All HTML versions of MMWR articles are generated from nal proofs through an automated process. This conversion might result in character translation or
     format errors in the HTML version. Users are referred to the electronic PDF version (https://www.cdc.gov/mmwr) and/or the original MMWR paper copy for
     printable versions of o cial text, gures, and tables.


     Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
                                                                                                                                                  Page last reviewed: September 24, 2020




https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm?s_cid=mm6936a5_w                                                                                                                              9/9
